Name: Commission Regulation (EC) NoÃ 1824/2005 of 9 November 2005 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: Africa;  defence;  international affairs;  civil law;  criminal law
 Date Published: nan

 10.11.2005 EN Official Journal of the European Union L 294/3 COMMISSION REGULATION (EC) No 1824/2005 of 9 November 2005 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation. (2) On 1 November 2005, the Sanctions Committee of the United Nations Security Council approved a first version of the list of natural and legal persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 1. ANNEX ANNEX I List of natural and legal persons, entities or bodies referred to in Article 2 1. Frank Kakolele Bwambale (alias (a) Frank Kakorere, (b) Frank Kakorere Bwambale). Other information: Former RCD-ML leader. 2. JÃ ©rÃ ´me Kakwavu Bukande (alias (a) JÃ ©rÃ ´me Kakwavu, (b) Commandant JÃ ©rÃ ´me). Nationality: Congolese. Other information: Former President of UCD/FAPC. Given the rank of General in the FARDC in December 2004. 3. Germain Katanga. Nationality: Congolese. Other information: Under house arrest in Kinshasa from March 2005. FRPI chief. Appointed General in the FARDC in December 2004. 4. Thomas Lubanga. Place of birth: Ituri, Democratic Republic of Congo. Nationality: Congolese. Other information: President of the UPC/L. Under arrest in Kinshasa from March 2005. 5. Khawa Panga Mandro (alias (a) Kawa Panga, (b) Kawa Panga Mandro, (c) Kawa Mandro, (d) Yves Andoul Karim, (e) Chief Kahwa, (f) Kawa). Date of birth: 20.8.1973. Place of birth: Bunia, Democratic Republic of Congo. Nationality: Congolese. Other information: Ex-President of PUSIC. In prison in Bunia since April 2005. 6. Douglas Mpano. Nationality: Congolese. Other information: Based in Goma. Manager of the Compagnie AÃ ©rienne des Grands Lacs and of Great Lakes Business Company. 7. Sylvestre Mudacumura (alias (a) Radja, (b) Mupenzi Bernard, (c) General Major Mupenzi). Nationality: Rwandan. Other information: FDLR Commander. 8. Dr Ignace Murwanashy-Aka (alias Ignace). Nationality: Rwandan. Other information: President of FDLR. Resident in Germany. 9. Jules Mutebutsi (alias (a) Jules Mutebusi, (b) Jules Mutebuzi, (c) Colonel Mutebutsi). Place of birth: South Kivu, Democratic Republic of Congo. Nationality: Congolese. Other information: Former FARDC Deputy Military Regional Commander of 10th Military Region (Dismissed in April 2004). Currently detained in Rwanda. 10. Matthieu Ngudjolo (alias Cui Ngudjolo). Other information: Colonel  or General . FNI Chief of Staff and former Chief of Staff of the FRPI. Arrested by MONUC in Bunia in October 2003. 11. Floribert Ngabu Njabu (alias (a) Floribert Njabu, (b) Floribert Ndjabu, (c) Floribert Ngabu, (d) Ndjabu). Other information: President of FNI. Arrested and placed under house arrest in Kinshasa from March 2005. 12. Laurent Nkunda (alias (a) Laurent Nkunda Bwatare, (b) Laurent Nkundabatware, (c) Laurent Nkunda Mahoro Batware, (d) General Nkunda). Date of birth: 6.2.1967. place of birth: North Kivu/Rutshuru, democratic Republic of Congo. Nationality: Congolese. Other information: Former RCD-G General. Currently unlocated. Sightings in Rwanda and Goma. 13. James Nyakuni. Nationality: Ugandan. Other information: Trade partnership with Commandant Jerome (JÃ ©rÃ ´me Kakwavu Bukande). 14. DieudonnÃ © Ozia Mazio (alias (a) Ozia Mazio, (b) Omari, (c) Mr Omari). Date of birth: 6.6.1949. Place of birth: Ariwara, Democratic Republic of Congo. Nationality: Congolese. Other information: President of FEC in Aru territory. Financial schemes with Commandant Jerome (JÃ ©rÃ ´me Kakwavu Bukande) and FAPC. 15. Bosco Taganda (alias (a) Bosco Ntaganda, (b) Bosco Ntagenda, (c) Terminator, (d) Major). Nationality: Congolese. Other information: UPC/L military commander. 16. Tous Pour la Paix et le Developpment (alias TPD). Address: Goma, North Kivu, Democratic Republic of Congo. Other information: non-governmental organization that provided assistance to RCD-G.